--------------------------------------------------------------------------------

Exhibit 10.6



EXECUTION VERSION


Wells Fargo Bank, National Association
One Wells Fargo Center
301 South College Street
MAC D1053-053, 12th Floor
Charlotte, North Carolina 28202


March 27, 2019


KREF Lending I LLC
9 West 57th Street, Suite 4200
New York, New York 10019
Attention: Patrick Mattson



Re:
Master Repurchase Agreement



Gentlemen:


Reference is made to that certain Amended and Restated Master Repurchase and
Securities Contract, dated as of April 7, 2017, between KREF Lending I LLC (the
“Seller”) and Wells Fargo Bank, National Association (the “Buyer”) as amended,
restated, supplemented or otherwise modified and in effect from time to time
(the “Master Repurchase Agreement”); capitalized terms not otherwise defined
herein shall have the meanings ascribed thereto as set forth in the Master
Repurchase Agreement.


You have requested, and we have agreed, subject to the execution and delivery of
this letter agreement, to amend the definition of “Regulatory Affiliate” by the
deletion of KKR & Co. L.P. and KKR Fund Holding L.P. (Cayman) therefrom.


Except as modified hereby, the Master Repurchase Agreement, remains unmodified
and in full force and effect.


Guarantor hereby acknowledges (a) the execution and delivery of this letter
agreement and agrees that it continues to be bound by the Guarantee Agreement to
the extent of the Guaranteed Obligations (as defined therein), notwithstanding
the execution of this letter agreement and the impact of the changes set forth
herein, and (b) that Buyer is in compliance with its undertakings and
obligations under the Master Repurchase Agreement, the Guarantee Agreement and
each of the other Repurchase Documents.


Seller and Buyer have entered into this letter agreement solely to amend the
terms of the Master Repurchase Agreement and do not intend this letter agreement
to be, and this letter agreement shall not be construed to be, a novation of any
of the obligations owing by Seller, Guarantor or Pledgor (the “Repurchase
Parties”) under or in connection with the Master Repurchase Agreement, the
Pledge Agreement or any of the other Repurchase Documents to which any
Repurchase Party is a party. It is the intention of each of the parties hereto
that (i) the perfection and priority of all security interests securing the
payment of the Repurchase Obligations of the Repurchase Parties under the Master
Repurchase Agreement and the Pledge Agreement are preserved, (ii) the liens and
security interests granted under the Master Repurchase Agreement and the Pledge
Agreement continue in full force and effect, and (iii) any reference to the
Master Repurchase Agreement in any such Repurchase Document shall be deemed to
also reference this letter agreement.
 

--------------------------------------------------------------------------------

This letter agreement and any claim, controversy or dispute arising under or
related to this letter agreement, the relationship of the parties to this letter
agreement and/or the interpretation and enforcement of the rights and duties of
the parties to this letter agreement shall be governed by and construed in
accordance with the internal laws and decisions of the State of New York,
without regard to the choice of law rules thereof. The parties hereto intend
that the provisions of Section 5-1401 of the New York General Obligations Law
shall apply to this letter agreement.


[SIGNATURE PAGES FOLLOW]
 

--------------------------------------------------------------------------------

Please execute this letter agreement where indicated below to accept this
amendment to the Master Repurchase Agreement.



 
Wells Fargo Bank, National Association
       
By:
/s/ Allen Lewis
   
Name: Allen Lewis
   
Title: Managing Director



Executed and Agreed to this 27 March, 2019


KREF LENDING I LLC, a Delaware limited liability company
     
By:
/s/ Patrick Mattson
   
Name: Patrick Mattson
   
Title: Authorized Signatory
 



Acknowledged and Agreed:


KKR REAL ESTATE FINANCE HOLDINGS L.P., a Delaware limited partnership
     
By:
/s/ Patrick Mattson
   
Name: Patrick Mattson
   
Title: Authorized Signatory
 






--------------------------------------------------------------------------------